DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is no written description of the “acoustic metamaterial structure”. There is no description in the claims or the specification that conveys to a person of ordinary skill in the art what the “acoustic metamaterial structure” is. It does not describe how to make the structure or what it consists of or what material is used. It does not say whether or not the structure has a diffraction grating in order to cause the transmission or receive angle. It does not give any information on the material so as to explain how it achieves the response frequency. It does not explain how it causes the transmit frequency multiplication times n in the receive frequency. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 there are several terms that render the claim indefinite and do not make clear to a person of ordinary skill in the art where the claimed boundaries lie and how to avoid infringing on the claimed invention.
The term “response frequency” is a relative term which renders the claims indefinite. It can mean anything from the natural resonance frequency of the acoustic metamaterial structure to any arbitrarily chosen frequency to a frequency found by experimentation and optimization. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of compact prosecution Examiner is interpreting the term to mean any frequency chosen by experimentation and optimization.
The term “preset transmit frequency or “preset receive frequency” is a relative term which renders the claims indefinite. It can mean any arbitrarily chosen frequency to a frequency found by experimentation and optimization. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of compact prosecution Examiner is interpreting the term to mean any frequency chosen.
The term “acoustic metamaterial structure” does not define the metes and bounds of a claim for a person of ordinary skill in the art. It does not say what it is or how to make the structure or what it consists of or what material is used. It does not say whether or not the structure has a diffraction grating in order to cause the transmission or receive angle. It does not give any information on the material so as to explain how it achieves the response frequency. It does not explain how it causes the transmit frequency multiplication times n in the receive frequency.
The claim itself is unclear on how the receive frequency is n times the transmit frequency. Any increase in frequency in the receive frequency would read on the claim. It is unclear if this occurs due to the acoustic metamaterial structure or beamforming or filtering or by the object itself. The claim is unclear if the transmit signal after passing through the acoustic metamaterial becomes equal to the response frequency or the receive frequency or if it does not change or if it changes after returning from the object. It does not make clear when, where and how in the sequence the receive frequency became n times the transmit frequency.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hanneberg (DE 102017209823 A1) in view of Ling (US 20200375574 A1).
Regarding claim 1, Hanneberg teaches wherein the method for ultrafast compound plane wave imaging is implemented by an apparatus for ultrafast compound plane wave imaging[Claims 1-3, 6; Fig 1, 2A]; the apparatus for ultrafast compound plane wave imaging comprises a transmit-receive ultrasonic probe and an acoustic metamaterial structure[Claims 1-3, 6; Fig 1 with 40, 50 being acoustic metamaterial]; an ultrasonic signal emitted by the transmit-receive ultrasonic probe arrives at a measured object after passing through the acoustic metamaterial structure[Claims 1-3, 6; Fig 1 with 40, 50 being acoustic metamaterial for claim 6 has the transducer behind the metamaterial meaning waves pass through]; and the transmit-receive ultrasonic probe further receives echo signals reflected by the measured object[Page 3 discusses receiving mode of transducer meaning it receives echo signals]; 
the method for ultrafast compound plane wave imaging specifically comprises: controlling the transmit-receive ultrasonic probe to emit an ultrasonic signal at a preset transmit frequency and a first preset transmit angle, wherein the ultrasonic signal arrives at the measured object after passing through the acoustic metamaterial structure, and the preset transmit frequency is equal to a response frequency of the acoustic metamaterial structure[Abstract has resonant behavior in a frequency band for the metamaterial meaning the acoustic metamaterial transmits frequencies based on the transducer or vice versa]; ..... and using the echo signals to reconstruct an image of the measured object[This would be an intended use for using echo signals. Additionally the concept of reconstructing an object image in the field of ultrasonics based on echo signals would be well known by a person of ordinary skill in the art] 
Hanneberg broadly teaches controlling the transmit-receive ultrasonic probe to receive, at a preset receive frequency and separately at a first preset receive angle, a second preset receive angle, and a third preset receive angle[Page 3 discusses receiving directionally meaning it can have different angles], the echo signals reflected by the measured object, wherein the preset receive frequency is n times the preset transmits frequency, and n > 1[However as n>1 any receive frequency that is higher than the transmit frequency would read on this limitation]; and the first preset receive angle is equal to the first preset transmit angle, the second preset receive angle is smaller than the first preset transmit angle, and the third preset receive angle is larger than the first preset transmit angle[Page 3 discusses receiving directionally meaning it can have different angles];… 
Ling teaches that controlling the transmit-receive ultrasonic probe to receive, at a preset receive frequency and separately at a first preset receive angle, a second preset receive angle, and a third preset receive angle, the echo signals reflected by the measured object[Compound image in Fig 1; #s2 in Fig 2; Abstract has receive beamforming for different angles], wherein the preset receive frequency is n times the preset transmits frequency, and n > 1[0002 has filtering which would mean filtering for the required frequency. also any receive frequency that is higher than the transmit frequency would read on this limitation]; and the first preset receive angle is equal to the first preset transmit angle, the second preset receive angle is smaller than the first preset transmit angle, and the third preset receive angle is larger than the first preset transmit angle[Fig 1 and 3 shows different angles] and using the echo signals to reconstruct an image of the measured object[Abstract has making images from echo]
It would have been obvious to one of ordinary skill in the art before the filing date to have modified the receiving in Hanneberg with the receive beamforming and filtering in Ling to certain angles and frequencies. 
With regards to use receive frequencies greater than the transmit frequencies, it would have been obvious to one having ordinary skill in the art to have modified Hanneberg or Ling to filter for n times the transmit frequency, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Regarding claim 6, Hanneberg does not explicitly teach wherein 1 < n < 3. 
However, it would have been obvious to one having ordinary skill in the art to have modified Hanneberg or Ling for 1 < n < 3 times the transmit frequency, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Regarding claim 7, Hanneberg does not explicitly teach wherein the first preset receive angle and the first preset transmit angle are both A , the second preset receive angle is A - δ, the third preset receive angle is A + δ , and δ>0. 
Ling teaches that wherein the first preset receive angle and the first preset transmit angle are both A , the second preset receive angle is A - δ, the third preset receive angle is A + δ , and δ>0. [Compound image in Fig 1; #s2 in Fig 2; Fig 1 and 3 show various angles; Abstract has receive beamforming for different angles],
It would have been obvious to one of ordinary skill in the art before the filing date to have modified the receiving in Hanneberg receive beamforming in the certain angles in Ling to view certain angles and frequencies. 
Moreover, it would have been obvious to one having ordinary skill in the art to have modified Hanneberg or Ling to get certain angle ranges, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Regarding claim 8, Hanneberg does not explicitly teach wherein 5 < δ < 7. 
Ling teaches that wherein 5 < δ < 7. [Compound image in Fig 1; #s2 in Fig 2; Fig 1 and 3 show various angles; Abstract has receive beamforming for different angles],
It would have been obvious to one of ordinary skill in the art before the filing date to have modified the receiving in Hanneberg receive beamforming in the certain angles in Ling to view certain angles and frequencies. 
Moreover, it would have been obvious to one having ordinary skill in the art to have modified Hanneberg or Ling to get certain angle ranges, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.

Claims 2, and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hanneberg (DE 102017209823 A1) in view of Ling (US 20200375574 A1) as applied to claim 1 above, and further in view of Hu (CN 109559359 A).
Regarding claim 2, Hanneberg does not explicitly teach wherein the using the echo signals to reconstruct an image of the measured object specifically comprises: using a deep learning algorithm to remove an artifact signal from the echo signals to obtain optimized echo signals; and using the optimized echo signals to reconstruct the image of the measured object. 
Hu teaches that wherein the using the echo signals to reconstruct an image of the measured object specifically comprises: using a deep learning algorithm to remove an artifact signal from the echo signals to obtain optimized echo signals[Abstract]; and using the optimized echo signals to reconstruct the image of the measured object[Abstract].  
It would have been obvious to one of ordinary skill in the art before the filing date to have modified the ultrasonic method in Hanneberg with the deep learning algorithm in Hu in order to remove artifacts to improve the image.
Regarding claim 4, Hanneberg does not explicitly teach wherein the using a deep learning algorithm to remove an artifact signal from the echo signals to obtain optimized echo signals specifically comprises: obtaining a training data set, wherein the training data set comprises ultrasonic training signals containing an artifact signal and ultrasonic training signals with the artifact signal removed; constructing a three-layer convolutional neural network; training the three-layer convolutional neural network by using the ultrasonic training signals containing the artifact signal as input and the ultrasonic training signals with the artifact signal removed as output, to obtain a trained three-layer convolutional neural network; and inputting the echo signals into the trained three-layer convolutional neural network to obtain the optimized echo signals.  
Hu teaches that wherein the using a deep learning algorithm to remove an artifact signal from the echo signals to obtain optimized echo signals specifically comprises: obtaining a training data set, wherein the training data set comprises ultrasonic training signals containing an artifact signal and ultrasonic training signals with the artifact signal removed[Abstract has obtaining training data]; 
constructing a three-layer convolutional neural network[Fig 2 has 3 layers]; 
training the three-layer convolutional neural network by using the ultrasonic training signals containing the artifact signal as input and the ultrasonic training signals with the artifact signal removed as output, to obtain a trained three-layer convolutional neural network[Abstract; Claim 1 has training of convolutional neural network]; 
and inputting the echo signals into the trained three-layer convolutional neural network to obtain the optimized echo signals[Abstract has using trained neural network to obtain the signals]
It would have been obvious to one of ordinary skill in the art before the filing date to have modified the ultrasonic method in Hanneberg with the convolutional neural network in Hu in order to remove improve the training data with a neural network.
Moreover it would have been an obvious matter of design choice to use a 3 layer convolutional neural network since applicant has not disclosed that it solves any stated problem or is for any particular purpose and it appears deep learning and three layer convolutional neural networks and training the same for artifact removal is well known in the art.
Regarding claim 5, Hanneberg does not explicitly teach reconstructing the image of the measured object based on the optimized echo signals by using a beamforming method.   
Ling teaches that reconstructing the image of the measured object based on the optimized echo signals by using a beamforming method.  [Abstract has beamforming to construct the image],
It would have been obvious to one of ordinary skill in the art before the filing date to have modified the receiving in Hanneberg receive beamforming in Ling to construct an image using beamforming. 

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hanneberg (DE 102017209823 A1) in view of Ling (US 20200375574 A1) as evidenced by Wikipedia(2019).
Regarding claim 3, Hanneberg teaches wherein the response frequency of the acoustic metamaterial structure is determined by a response frequency determining apparatus[Abstract has resonant behavior in a frequency band for the metamaterial meaning the acoustic metamaterial transmits frequencies based on the transducer or vice versa meaning that the frequency is selected based on the characteristics of the acoustic metamaterial]; 
the response frequency determining apparatus comprises a transmit probe, a receive probe, a signal generator connected to the transmit probe, …..connected to the receive probe[Transmitter, receiver and signal generator in Claims 1-3, 6; Fig 1, 2A;  ]; an output end of the transmit probe is connected to an input end of the receive probe through the acoustic metamaterial structure[Claims 1-3, 6; Fig 1, 2A];….. 
Hanneberg does not explicitly teach the procedure to use an oscilloscope. But as evidenced by Wikipedia, Wikipedia presents evidence of the use of oscilloscopes to display waveforms and to use the same to calibrate devices or select certain frequencies. The working principle being the transmitted wavelength is compared to the received wavelength on a display with the signal being adjusted till optimal characteristics are obtained. Moreover any form of display or feedback mechanism would read on the claim limitations.
It would have been obvious to one having ordinary skill in the art to have modified Hanneberg or Ling to find certain frequencies based on the metamaterial using as oscilloscope, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results. Additionally the use of an oscilloscope for calibration or finding optimum wavelengths in an ultrasonic sensor would be well known to a person of ordinary skill in the art.
Regarding claim 9, Hanneberg does not explicitly teach wherein the preset frequency range is [0.5MHz,15MHz], and the preset step is 1MHz.   
However, it would have been obvious to one having ordinary skill in the art to have modified Hanneberg or Ling to use certain frequencies, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIKAS ATMAKURI/Examiner, Art Unit 3645       
                                                                                                                                                                                                 /ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645